Memorandum.
The factual determination made by the Surrogate and affirmed by the Appellate Division that claimants would receive the benefit, use and control .of the funds in question, may not be set aside (cf. Matter of Leikind, 22 N Y 2d 346, 351-352, app. dsmd. sub nom. Laikind v. Attorney General of *957New York, 397 U. S. 148; Zschernig v. Miller, 389 U. S. 429). Questions relating to the weight of the evidence are not, of course, properly before us (Cohen and Karger, Powers of the New York Court of Appeals, § 108, p. 452), but we take pains to point out that it would have been better, and indeed it is desirable, to have had proof in addition to that of the sole witness sworn in this case, of the circumstances existing in any such foreign country.
Chief Judge Breitel and Judges Jasen, Gabbielli, Jones, Waohtlbr, Babin and Stevens concur.
Order affirmed, without costs, in a memorandum.